DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15672452, filed on 02/01/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “a second transistor including a second semiconductor layer, the second transistor electrically connected to a source signal line and a first gate signal line; and a third transistor including the second semiconductor layer, the third transistor electrically connected to a second gate signal line, and wherein the second semiconductor layer includes channel-forming regions of the second transistor and the third transistor and is arranged between the first gate signal line and the second gate signal line” in the 6th – 9th lines and the last three lines of claim 1, which lacks the full support of the original disclosure.  This limitation is related to the 3-transistor type pixels.  The 3-transistor type pixels are described only in page 26, line 24 to page 27, line 20 of the specification of the parent application 10346194, which does not teach the above limitation.
Claim 3 recites “wherein the source signal line extends in a second direction, wherein the first gate signal line and the source signal line intersect with each other, wherein the second gate signal line and the source signal line intersect with each other” in the 3rd - 5th lines of clam 3, which lacks the full support of the original disclosure.  This limitation is related to the 3-transistor type pixels.  The 3-transistor type pixels are described only in page 26, line 24 to page 27, line 20 of the specification of the parent application 10346194, which does not teach the above limitation.
Claim 4 recites the limitation “wherein the current supply line extends in the same direction as the source signal line” in clam 4, which lacks the full support of the original disclosure.  This limitation is related to the 3-transistor type pixels.  The 3-transistor type pixels are described only in page 26, line 24 to page 27, line 20 of the specification of the parent application 10346194, which does not teach the above limitation.
Claims 5 and 6 are rejected because they depend on the rejected claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki (US 2003/0062545 A1) teach 3-transistor pixel circuits in Figs. 3A-3C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/6/2022